


Exhibit 10.3

 

uniQure N.V.

 

Share Option Agreement
Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

Name

 

[Date]

 

1.                                      Grant of Option.

 

This agreement evidences the grant by uniQure N.V., a public limited company
incorporated under the laws of the Netherlands (the “Company”), on date, [    ]
(the “Grant Date”) to:                        ame (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2014 Share Incentive Plan, as amended and restated (the “Plan”), a
total of:

 

XXXX ordinary shares, €0.05 par value per share, of the Company (“Ordinary
Shares”) at:

 

USD$ XXXX per share.  Unless earlier terminated, this option shall expire at
17:00, Central European time, on date, [    ] (the “Final Exercise Date”).

 

2.                                      Vesting Schedule.

 

(a)                                 This option will become exercisable (“vest”)
as to 25% of the original number of Ordinary Shares on the first anniversary of
the Grant Date and as to an additional 6.25% of the original number of Ordinary
Shares at the end of each successive three-month period following the first
anniversary of the Grant Date until the fourth anniversary of the Grant Date, in
each case, subject to continued employment as an Eligible Participant (as
defined below in Section 3(b)).

 

(b)                                 The right of exercise shall be cumulative
(but shall not exceed 100% of the Ordinary Shares subject to the Option) so that
to the extent the option is not exercised in any period to the maximum extent
permissible it shall continue to be exercisable, in whole or in part, with
respect to all Ordinary Shares for which it is vested until the earlier of the
Final Exercise Date or the termination of this option under Section 3 hereof or
the Plan. If the foregoing schedule would produce fractional Ordinary Shares,
the number of Ordinary Shares for which the option vests shall be rounded down
to the nearest whole Ordinary Share.

 

(c)                                  Notwithstanding the provisions of paragraph
(a) above, the option shall automatically accelerate and become fully vested as
follows:

 

(i)             If a Reorganization Event (as defined in the Plan) occurs before
the option is fully vested and while the Participant is an Eligible Participant,
the option shall automatically accelerate and become fully vested immediately
prior to the date of the Reorganization Event.

 

(ii)          If a Participant ceases to be an Eligible Participant on account
of the Participant’s death, disability, termination of employment for Good
Reason or Retirement (as each is defined below), in each case before the option
is fully vested, the option shall automatically accelerate and become fully
vested on the date the Participant ceases to be an Eligible Participant in
accordance with this paragraph (c)(ii).

 

--------------------------------------------------------------------------------


 

(iii)       For purposes of this agreement, the following terms have the
following meanings:

 

(A)       “Good Reason” means (I) a material reduction in the Eligible
Participant’s base compensation; (II) a material reduction in the Eligible
Participant’s authority, responsibilities or duties, (III) a material change in
the geographic location at which the Eligible Participant must provide services
for the Company or subsidiary employing the Eligible Participant (the
“Employer”) or (IV) a material breach by the Company of this Agreement or by the
Employer of the terms of the written employment agreement under which the
Eligible Participant provides services to the Employer; provided that the
Eligible Participant provides the Employer notice of the event constituting Good
Reason within 30 days following the occurrence of the event, the Employer fails
to cure the event constituting Good Reason within 30 days following receipt of
such notice and the Eligible Participant ceases employment with the Employer
within 10 days following end of the Employer’s 30-day cure period.

 

(B)       “Retirement” has the meaning set out in the Eligible Participant’s
written employment agreement with the Employer, or if there is no such agreement
or such term is not defined therein, “Retirement” means an Eligible
Participant’s termination of employment with the Employer on or after the date
the Eligible Participant attains age 65.

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be in writing, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement, or by such other
method as shall be approved by the Company, in each case together with payment
in full in the manner provided in the Plan.  The Participant may purchase less
than the number of shares covered hereby, provided that no partial exercise of
this option may be for any fractional share or for fewer than ten whole shares.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or a director of, or consultant or advisor (as such terms are defined for
purposes of Form S-8 under the Securities Act of 1933, as amended) to, the
Company or any parent or subsidiary of the Company (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate six months after such cessation (but in no
event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Employer, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Employer describing such violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Employer has not terminated such relationship
for Cause as specified in paragraph (e) below, this option shall be exercisable,
within the period of one year following the date of death or disability of the
Participant, by the Participant (or in the case of death by an authorized

 

--------------------------------------------------------------------------------


 

transferee), provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability (including as provided in Section 2(c)), and further
provided that this option shall not be exercisable after the Final Exercise
Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment is terminated by the Employer
for Cause (as defined below), the right to exercise this option shall terminate
immediately upon the effective date of such termination of employment.  If,
prior to the Final Exercise Date, the Participant is given notice by the
Employer of the termination of his or her employment by the Employer for Cause,
and the effective date of such employment or other termination is subsequent to
the date of delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
employment shall not be terminated for Cause as provided in such notice or
(ii) the effective date of such termination of employment [or other
relationship] (in which case the right to exercise this option shall, pursuant
to the preceding sentence, terminate upon the effective date of such termination
of employment).  If the Participant is party to an employment, consulting or
severance agreement with the Employer that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Employer (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Employer), as determined by the Employer, which
determination shall be conclusive.  The Participant’s employment [or other
relationship] shall be considered to have been terminated for Cause if the
Employer determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

 

4.                                      Tax Matters.

 

(a)                                 Withholding.  No Ordinary Shares will be
issued pursuant to the exercise of this option unless and until the Participant
pays to the Employer, or makes provision satisfactory to the Employer for
payment of, any national, federal, state and local or other income, national
insurance, social and employment taxes required by law to be withheld in respect
of this option.

 

5.                                      Transfer Restrictions.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6.                                      Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

7.                                      Nature of the Grant.

 

In accepting the option, the Participant acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it provides for certain criteria in order to be eligible to receive an
award, it is restricted in time, it is discretionary in nature and it may be

 

--------------------------------------------------------------------------------


 

modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this agreement;

 

(b)                                 the grant of the option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future option
grants, if any, will be at the sole discretion of the Management Board;

 

(d)                                 the Participant is voluntarily participating
in the Plan;

 

(e)                                  the options are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer and which is outside the scope of the
Participant’s employment or consultancy agreement of his or her corporate
mandate, if any;

 

(f)                                   the options are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension, retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for the Company or
the Employer;

 

(g)                                  in the event that the Participant is not an
employee of uniQure N.V., the options and the Participant’s participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company;

 

(h)                                 the future value of the underlying Ordinary
Shares is unknown and cannot be predicted with certainty; if the Participant’s
options never vest, the Participant will not be able to exercise the options;
and

 

(i)                                     in consideration of the options, no
claim or entitlement to compensation or damages shall arise from termination of
the options or from any decrease in value of the options or Ordinary Shares
acquired upon exercise of the options resulting from termination of the
Participant’s employment, consultancy or corporate mandate by or with the
Company or the Employer (for any reason whatsoever and whether or not in breach
of contract or local laws) and the Participant irrevocably releases the Company
and the Employer from any such claim that may arise.

 

8.                                      Data Privacy.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this agreement by and among, as applicable, his or her Employer or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all options or any other entitlement to Ordinary Shares awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”).  The Participant understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or

 

--------------------------------------------------------------------------------


 

elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country.  The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any Ordinary Shares acquired upon exercise of the options. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.  The Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

 

UNIQURE N.V.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016.

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------
